   Case 1:19-cv-01641-MN Document 4 Filed 09/12/19 Page 1 of 1 PageID #: 24



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 EDWARD THOMAS KENNEDY,                             )
                                                    )
                        Plaintiff,                  )
                                                    )
                v.                                  )   C.A. No. 19-1641 (MN)
                                                    )
 LEONARD P. STARK, et al.,                          )
                                                    )
                        Defendants.                 )

                                             ORDER

               At Wilmington this 12th day of September 2019, the Court having considered the

application to proceed in District Court without prepaying fees or costs under 28 U.S.C. § 1915;

               IT IS HEREBY ORDERED that:

               1.      The application is DENIED based on Plaintiff’s annual income of

$16,692.00 (D.I. 1).

               2.      Plaintiff shall pay the $400.00 filing fee within thirty (30) days from the

date of this Order or the case will be dismissed.



                                                        The Honorable Maryellen Noreika
                                                        United States District Judge
